DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 March 2022 has been entered.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 07 March 2022. 
Claims 1 and 10-11 have been amended.
Claims 2 and 4-9 are cancelled.
Claim 23-26 have been added.
Claims 16-22 remains withdrawn from consideration.
Claims 23-26 are withdrawn from consideration for being drawn to a non-elected invention.
Claims 1, 3 and 10-15 are presented for examination herein.

Rejections Withdrawn
The rejection of claims 1,3 and 10-15 under 35 U.S.C. 103(a) as being unpatentable over LIN (US 2007/0166239 A1) in view of ALONSO FERNANDEZ (US 20080095810 A1) and HU (US2011/0118200 A1, cited in PTO-892 mailed 09/25/2019), is withdrawn in view of the amendment of claim 1.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 2007/0166239 A1) in view of ALONSO FERNANDEZ (US 20080095810 A1) and HU (US2011/0118200 A1, cited in PTO-892 mailed 09/25/2019) and LIN (CN 105396130 A, cited in IDS filed 06/18/2018).
Lin is primarily directed towards a polynucleotide adjuvant composition and methods of use in eliciting an immune response (abstract).
Regarding claims 1, 12 and 15, Lin discloses an immunogenic composition comprising an antigen and an adjuvant (paragraph [0088]).  Lin discloses that a “PIC” refers a composition containing polyriboinosinic and polyribocytidylic nucleic acids, which may also be referred to as polyinosinic acid-polycytidylic acid, respectively (paragraph [0062]).  Lin discloses that a “PIC-containing molecule” or “PIC-containing compound” refers to PIC complexed or combined with at least one or both of an antibiotic and a positive ion present in a composition containing the PIC-containing molecule (paragraph [0063]).  Lin discloses that the immunogenic composition is formulated in forms suitable for mucosal administration (paragraph [0165]).  Lin discloses that a carrier is included to aid mucosal application (paragraph [0165]).  
Regarding claim 10, Lin discloses that the immunogenic composition is formulated in a form suitable for mucosal administration including sprays and aerosols (paragraph [0165]).
Regarding claim 11, Lin discloses that aerosol formulation includes a propellant (paragraph [0167]).
Regarding claim 13, Lin discloses that the polyinosinic acid and polycytidylic acid are generally provided at a concentration of 0.1 to 10 mg/ml (paragraph [0100]).  
Lin does not specifically teach that the composition includes chitosan oligosaccharide and polyethylene glycol (PEG).  The deficiencies are made up for by the teachings of Alonso Fernandez and Hu.  Lin does not specifically teach that the composition does not contain an antibiotic.  The deficiency is made up for by the teachings of Lin2.
Alonso Fernandez is primarily directed to nanoparticle systems for release of biologically active molecules formed by chitosan polymer or its derivatives, chemically modified with polyethylene glycol and crosslinked with a crosslinking agent, where systems are useful for pharmaceutical compositions, vaccines and cosmetic formulations (abstract).
Regarding claim 1, Alonso Fernandez teaches PEG-modified chitosan nanoparticles obtained by means of an ionic gelation process in the presence of an agent causing the crosslinking of chitosan, allows an effective association of biologically active molecules as well as their subsequent release in a suitable biological environment (paragraph [0014]).  Alonso Fernandez teaches that “biologically active molecule” includes nucleic acids, proteins and peptides and combinations thereof (paragraph [0016]).  Alonso Fernandez teaches that the composition comprising the nanoparticles is for mucosal administration (paragraph [0017]).  Alonso Fernandez teaches nanoparticles having a positive charge for favoring interaction thereof with mucous surfaces (paragraphs [0042] and [0056]).  Alonso Fernandez teaches including forming a composition for providing an immune response that includes an antigen (paragraph [0061]).  
Regarding claim 13, Alonso Fernandez teaches including a load of 5, 10 and 20% with respect to the total amount of chitosan-PEG used to prepare the nanoparticles (paragraph [0083]).  Alonso Fernandez teaches chitosan-PEG prepared using 10 mg/mL of PEG to 2 mg/mL of chitosan and which contains 2.4 mg of insulin (e.g. active) (paragraph [0096]).  Alonso Fernandez teaches that the amount of adjuvant affects antibody titer and cell-mediated immunity when administered with an  antigenic compound (paragraphs [0084] and [0133]).
Regarding claim 14, Alonso Fernandez teaches nanoparticles with an average size between 1 and 999 nm (paragraph [0041]). 
Hu is primarily directed towards PEGylated and fatty acid grafted chitosan oligosaccharide and a pharmaceutical composition comprising the PEGylated and fatty acid grafted chitosan oligosaccharide as a carrier (abstract).
Regarding claims 1 and 3, Hu teaches a drug carrier comprising PEGylated and fatty acid grafted chitosan oligosaccharide (paragraph [0009]).  Hu teaches that PEGylation of a drug carrier reduce both plasma protein adsorption on the carrier and phagocytosis of the drug carrier by macrophage, thereby prolonging half-life of the carrier in the circulatory system (paragraph [0007]).  Hu teaches PEGylation of fatty acid grafted chitosan oligosaccharide to synthesize long-circulating carrier that can avoid identification of reticuloendothelial system (paragraph [0008]).  Hu teaches that chitosan oligosaccharide used include chitosan oligosaccharide with a molecular weight of less than 200,000 (Da) (paragraph [0013], claim 6 of Hu).  Hu teaches chitosan oligosaccharide with molecular weight of including 500-100,000 (Da) (paragraph [0014]).  The molecular weight of chitosan oligosaccharide of 500-100,000 (Da) overlaps the range of less than 3200 Da, recited in claim 3.  Thus, the range in claim 3 is rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.
Lin2 is primarily directed towards a vaccine adjuvant, namely a polyriboinosinic polyribo-cytoidylic acid (PIC), ammonia and calcium adjuvant (a PIC-amino compounds-calcium chloride adjuvant) and a vaccine containing the PIC, ammonia and calcium adjuvant (abstract of the English translation).
Regarding claim 1, Lin2 teaches removing amino antibiotic substance from PIC containing composition and replacing the antibiotic with non-antibiotic amino compounds, because the antibiotic causes side effects and the antibiotic is not stable (page 2, second to last paragraph and the paragraph bridging pages 2 and 3 of the English translation).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a composition for mucosal administration that is in the form of including an aerosol and comprises nanoparticles comprising PEGylated fatty acid grafted chitosan oligosaccharide, polyriboinosinic-polyribocytidylic acid (e.g. polyinosinic-polycytidylic acid), non-antibiotic amino compounds, a positive ion and an antigen; wherein the ion includes calcium; wherein the nanoparticles have a size of between 1 and 999 nm; wherein the aerosol includes a propellant; wherein the chitosan oligosaccharide has a molecular weight of 500-100,000 Da.  The person of ordinary skill in the art would have been motivated to make those modifications: 1) to obtain a composition for mucosal administration by including PEG-modified chitosan nanoparticles as a carrier for the active which allows interaction with mucous surface; 2) because specific chitosan for forming PEGylated chitosan nanoparticles include chitosan oligosaccharide which are known in the art would have been obvious for one of ordinary skill in the art to try, especially without any evidence of unexpected results from using chitosan oligosaccharide instead of other chitosan; and 3) remove the antibiotic and replace with a non-antibiotic amino compound to avoid the side effects of the antibiotic and stability issue of the antibiotic.  The person of ordinary skill in the art would have reasonably expected success because Lin discloses a PIKA adjuvant composition comprising a polynucleotide, an antibiotic and a positive ion, wherein the polynucleotide may be polyriboinosinic-polyribocytidylic acid (PIC), the antibiotic may be kanamycin, and the ion may be calcium (paragraph [0093]).  Lin discloses that the immunogenic composition is formulated in forms suitable for mucosal administration (paragraph [0165]).  Lin discloses that a carrier is included to aid mucosal application (paragraph [0165]).  Alonso Fernandez teaches PEG-modified chitosan nanoparticles obtained by means of an ionic gelation process in the presence of an agent causing the crosslinking of chitosan, allows an effective association of biologically active molecules as well as their subsequent release in a suitable biological environment (paragraph [0014]).  Alonso Fernandez teaches that “biologically active molecule” includes nucleic acids, proteins and peptides and combinations thereof (paragraph [0016]).  Alonso Fernandez teaches that the composition comprising the nanoparticles is for mucosal administration (paragraph [0017]).  Alonso Fernandez teaches nanoparticles having a positive charge for favoring interaction thereof with mucous surfaces (paragraphs [0042] and [0056]).  Hu teaches that PEGylation of a drug carrier reduce both plasma protein adsorption on the carrier and phagocytosis of the drug carrier by macrophage, thereby prolonging half-life of the carrier in the circulatory system (paragraph [0007]).  Hu teaches PEGylation of fatty acid grafted chitosan oligosaccharide to synthesize long-circulating carrier that can avoid identification of reticuloendothelial system (paragraph [0008]).  Hu teaches that chitosan oligosaccharide used include chitosan oligosaccharide with a molecular weight of less than 200,000 (Da) (paragraph [0013], claim 6 of Hu).  Hu teaches chitosan oligosaccharide with molecular weight of including 500-100,000 (Da) (paragraph [0014]).  Lin2 teaches removing amino antibiotic substance from PIC containing composition and replacing the antibiotic with non-antibiotic amino compounds, because the antibiotic causes side effects and the antibiotic is not stable (page 2, second to last paragraph and the paragraph bridging pages 2 and 3 of the English translation).
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.

Response to Arguments
Applicant’s arguments will be addressed as they pertain to the new grounds of rejection above.  
Applicant argues that the instantly claimed composition does not comprise an antibiotic and that Lin discloses a composition that includes an antibiotic.  Applicant argues that none of the cited art provides a motivation to remove the antibiotic from the composition.
Applicant's arguments filed on 07 March 2022 have been fully considered but they are not persuasive.  In response, in the new grounds of rejection, described above, Lin2 teaches removing amino antibiotic substance from PIC containing composition and replacing the antibiotic with non-antibiotic amino compounds, because the antibiotic causes side effects and the antibiotic is not stable (page 2, second to last paragraph and the paragraph bridging pages 2 and 3 of the English translation).  Therefore, the person of ordinary skill in the art would have been motivated to remove the antibiotic in the composition of Lin and replace it with a non-antibiotic amino compound to avoid the side effects of the antibiotic and stability issue of the antibiotic.
Applicant argues that the instantly claimed composition has unexpected results such as superior efficacy, good safety, high compliance and significantly reduced side effects from the composition being administered by mucosal administration.  
In response, in light of the disclosure of Lin and the teachings of Alonso Fernandez, Hu and Lin2 (described above), it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a composition for mucosal administration that is in the form of including an aerosol and comprises nanoparticles comprising PEGylated fatty acid grafted chitosan oligosaccharide, non-antibiotic amino compounds, a positive ion and an antigen; wherein the polynucleotide is polyriboinosinic-polyribocytidylic acid (PIC) and the ion includes calcium; wherein the nanoparticles have a size of between 1 and 999 nm; wherein the aerosol includes a propellant; wherein the chitosan oligosaccharide has a molecular weight of 500-100,000 Da.  The composition which is prima facie obvious in light of the disclosure of Lin and the teachings of Alonso Fernandez, Hu and Lin2, is expected to favor interaction of the composition with mucous surfaces (e.g. superior efficacy) as taught by Alonso Fernandez (paragraphs [0042] and [0056]), no side effects of antibiotics as taught by Lin2 (e.. good safety, high compliance, significantly reduced side effects).  Applicant has not provided clear evidence of non-obviousness, including comparing the instantly claimed composition with the closest prior art composition (e.g. Lin or Lin2).  Applicant has only pointed out characteristics of the compositions in Experimental example 2 and 3 of the instant specification, when administered via the mucosal.  It is not clear what the compositions in  Experimental example 2 and 3 actually contain and in what amounts and how they compare to at least the compositions of Lin or Lin2 (e.g. closest prior art).
Thus, for the reasons of record and for the reasons presented above claims 1, 3 an 10-15 are rejected under 35 U.S.C. 103(a).

Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634